Citation Nr: 0821381	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for right knee disability.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to August 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2006 substantive appeal by the veteran mentions 
being seen by a family doctor 13 months after discharge from 
service regarding his right knee problems.  These records are 
pertinent to the veteran's claim for service connection of 
his right knee problems and have not been requested.  These 
records should be obtained.  See 38 C.F.R. 3.159(c)(1) 
(2007).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's full service treatment records were not 
previously available or provided to the VA examiner in 
January 2005 and the VA examiner did not offer any medical 
nexus opinion regarding the veteran's right knee.  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board 
finds that the veteran should be afforded another VA 
examination that reviews the entire claims file in order to 
determine whether the veteran's current right knee problems 
are related to his right knee injury during military service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided him 
treatment for his right knee problems 
since August 1999.  After obtaining any 
necessary authorizations from the veteran, 
the RO should request copies of the 
records of such identified treatment or 
examinations, to include all records from 
the family doctor the veteran references 
in his October 2006 substantive appeal.

2.  When the above has been accomplished, 
schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any right knee disability.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any right knee 
disability is medically related to the 
veteran's active military service.  The 
entire claims file must be made available 
to the designated examiner, and the report 
of the examination should include 
discussion of the veteran's documented 
medical history and assertions. 

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



